Citation Nr: 0415088	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  98-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
residuals of post-operative left great toe fusion and 
arthritis.

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to a service-connected left 
great toe disability.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
great toe disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, which denied 
the claims on appeal.  The veteran subsequently moved to 
Georgia and the Atlanta RO is the certifying RO.

The veteran testified before the undersigned Veterans Law 
Judge in August 2001.  A transcript of the hearing is of 
record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In November 2002, the Board chose to undertake additional 
development of the evidence regarding the issues listed on 
the title page pursuant to 38 C.F.R. § 19.9(a)(2).  Since 
undertaking the aforementioned development, the United States 
Court of Appeals for the Federal Circuit invalidated the 
provisions of 38 C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 234 F.3d 682 (Fed. Cir. 2003).  As such, the Board 
no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver from the appellant of his or her right to have this 
new evidence initially considered by the RO.  No waiver has 
been obtained in this case.  The result is that the RO must 
review evidence developed by the Board and adjudicate the 
claims considering that evidence, as well as evidence 
previously of record.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
appellant is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following developments:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  The RO should request the appellant 
to identify any private or VA medical 
evidence that would tend to support his 
claims.  The RO should obtain medical 
records from all sources identified by 
the appellant.

3.  Thereafter, the RO should review the 
additional evidence submitted since the 
last RO adjudication, and readjudicate 
the veteran's claims.  If the claim 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of the evidence and 
applicable laws and regulations, as 
needed, and thereafter they should be 
afforded a reasonable opportunity to 
respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

